  8:20-cv-00468-BCB-SMB Doc # 39 Filed: 09/01/21 Page 1 of 10 - Page ID # 397


                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

 CYNTHIA ROGERS, individually, and on             )             Case No. 8:20-cv-00468
 behalf of herself and other similarly            )
 situated individuals as a class,                 )
                                                  )
        Plaintiff,                                )   STIPULATED PROTECTIVE ORDER
                                                  )
 vs.                                              )
                                                  )
 WERNER ENTERPRISES, INC., and                    )
 DRIVERS MANAGEMENT, LLC,                         )
                                                  )
        Defendants.                               )

       THIS MATTER is before the Court on the parties’ Joint Motion for Protective Order.

(Filing No. 36.) The motion is granted. Accordingly,

       IT IS HEREBY ORDERED that a Protective Order is granted and entered as follows:

       1.      Nondisclosure of Confidential Documents

       (a)     "Document" means, without limiting its generality, any physical thing containing

information or any written, recorded, graphic or other matter, whether produced, printed,

reproduced, or stored on paper, cards, tapes, disks, belts, charges, film, computer storage devices

or any other medium, including but not limited to all documents necessary to the comprehension

or understandings of any designated document, such as computer code or metadata, and includes

but is not limited to originals, drafts, redrafts and each separate copy of each document.

       (b)     Except with prior written consent of the party designating a document to be

protected from disclosure or as set forth in Paragraph 2 below, no document designated as

CONFIDENTIAL may be disclosed to any person or entity. A party who produces material may

designate it as CONFIDENTIAL when the party in good faith believes it contains proprietary

information, trade secrets, privileged information, or nonpublic technical, financial, personal or

business information. A document designated as CONFIDENTIAL means any document which
  8:20-cv-00468-BCB-SMB Doc # 39 Filed: 09/01/21 Page 2 of 10 - Page ID # 398


bears the legend CONFIDENTIAL or, if it is not feasible to label the document, which the

producing party indicates via cover letter or otherwise at the time of production is being produced

as CONFIDENTIAL.

       (c)      Except with prior written consent of the party designating a document to be

protected from disclosure or as set forth in Paragraph 3 below, no document designated as

CONFIDENTIAL - FOR ATTORNEY'S EYES ONLY may be disclosed to any person or entity.

A party who produces material may designate it as CONFIDENTIAL - FOR ATTORNEY'S EYES

ONLY when the party in good faith believes it contains highly sensitive proprietary information,

trade secrets, privileged information, or nonpublic technical, financial, personal or business

information. A document designated as CONFIDENTIAL - FOR ATTORNEY'S EYES ONLY

means any document which bears the legend CONFIDENTIAL - FOR ATTORNEY'S EYES

ONLY or, if it is not feasible to label the document, which the producing party indicates via cover

letter or otherwise at the time of production is being produced as CONFIDENTIAL - FOR

ATTORNEY'S EYES ONLY.

       (d)      A party receiving from another party any document that has been designated as

CONFIDENTIAL or CONFIDENTIAL - FOR ATTORNEY'S EYES ONLY may object in

writing to the designation and must state the reasons for such objection with respect to each item.

The parties shall then meet and confer in good faith regarding the designation. If the parties are

unable to come to an agreement regarding the designation, the party challenging the designation

may file a motion with the Court challenging such designation. If such a motion is filed, the party

designating the materials as confidential bears the burden to prove the materials should be deemed

confidential.

       (e)      This Stipulated Protective Order shall be without prejudice to the right of any party

to: bring before the Court at any time the question of whether any information or documents are



                                                  2
  8:20-cv-00468-BCB-SMB Doc # 39 Filed: 09/01/21 Page 3 of 10 - Page ID # 399


confidential; object to the production of any information or documents it reasonably considers not

subject to discovery or object to their use at trial; and/or apply to or move the Court for an order

compelling production of information or documents or modifying this Stipulated Protective Order.

       2.       Permissible Disclosures of CONFIDENTIAL Documents

       Notwithstanding paragraph 1, documents designated as CONFIDENTIAL may be

disclosed to:

       (a)      the parties and their legal counsel in these proceedings;

       (b)      partners, associates, secretaries, paralegal assistants, and employees of such

counsel to the extent reasonably necessary to render professional services in the litigation;

       (c)      experts who will be providing professional opinions based upon a review of the

CONFIDENTIAL information;

       (d)      court officials involved in this litigation, including court reporters;

        (e)     any person designated by the Court in the interest of justice, upon such terms as the

Court may deem proper;

       (f)      any other individual who, with the consent of the party disclosing the

CONFIDENTIAL INFORMATION, has been advised of the contents of this Protective Order and

has signed a non-disclosure agreement in the form of Exhibit "A."

       (g)      Deposition witnesses who have been advised of the contents of this Protective

Order and have signed a non-disclosure agreement in the form of Exhibit "A", unless the witness

is testifying on behalf of the party disclosing the CONFIDENTIAL INFORMATION or counsel

for the party disclosing the CONFIDENTIAL INFORMATION waives that requirement on the

record at the deposition.

       (h) Insofar as disclosure of CONFIDENTIAL information to Professional Vendors,

meaning persons or entities that provide litigation support services (e.g. photocopying,



                                                   3
  8:20-cv-00468-BCB-SMB Doc # 39 Filed: 09/01/21 Page 4 of 10 - Page ID # 400


videotaping, translating, preparing exhibits or demonstrations, and organizing, storing, or

retrieving data in any form or medium) and their employees and subcontractors, it shall suffice

that an authorized representative of the Vendor signs Exhibit “A”.

         3.    Permissible Disclosure of CONFIDENTIAL - FOR ATTORNEY'S EYES
               ONLY Documents.

         Documents designated as CONFIDENTIAL - FOR ATTORNEY'S EYES ONLY may

only be disclosed to (a) counsel for the parties; (b) partners, associates, secretaries, paralegal

assistants, and employees of such counsel, to the extent reasonably necessary to render

professional services in the litigation; (c) persons with prior knowledge of the documents

designated as CONFIDENTIAL – FOR ATTORNEY’S EYES ONLY and confidential

information contained therein; (d) experts who will be providing professional opinions based upon

a review of the CONFIDENTIAL – FOR ATTORNEY’S EYES ONLY information; (e) court

officials involved in this litigation, including court reporters; (f) any person designated by the

Court in the interest of justice, upon such terms as the Court may deem proper; and (g) Professional

Vendors, meaning persons or entities that provide litigation support services (e.g. photocopying,

videotaping, translating, preparing exhibits or demonstrations, and organizing, storing, or

retrieving data in any form or medium) and their employees and subcontractors. A party wishing

to disclose documents designated as CONFIDENTIAL - FOR ATTORNEY'S EYES ONLY to

any other person or entity must first obtain prior written consent from the producing party or the

Court.

         4.    Securing Confidential Documents and Information.

         Counsel for the parties must keep all documents designated as CONFIDENTIAL and all

documents designated as CONFIDENTIAL - FOR ATTORNEY'S EYES ONLY which are

received under this Stipulated Protective Order in a secure area. Prior to receiving any document

designated as CONFIDENTIAL, any person identified in Paragraph 2(f), (g), & (h) shall be


                                                 4
  8:20-cv-00468-BCB-SMB Doc # 39 Filed: 09/01/21 Page 5 of 10 - Page ID # 401


provided with a copy of this Stipulated Protective Order and agree to be bound by its terms, and

shall certify such agreement by signing a document in the form set forth as Exhibit “A” to this

Stipulated Protective Order. Prior to receiving any document designated as CONFIDENTIAL –

FOR ATTORNEY’S EYES ONLY, any person identified in Paragraph 3(d) and a person

representing any Professional Vendor identified in Paragraph 3(g) shall be provided with a copy

of this Stipulated Protective Order and agree to be bound by its terms, and shall certify such

agreement by signing a document in the form set forth as Exhibit “A” to this Stipulated Protective

Order.        Such persons provided CONFIDENTIAL information shall return or destroy all

CONFIDENTIAL information to Counsel upon termination of this litigation. Counsel making

disclosure to any person described herein shall retain the original executed copy of the certificate

until final resolution of this litigation. Prior to receiving any document designated as

CONFIDENTIAL - FOR ATTORNEY'S EYES ONLY, and after written consent to such

production has been obtained from the producing party or Court, any person other than those

specifically identified in Paragraph 3 shall be provided with a copy of this Stipulated Protective

Order and agree to be bound by its terms, and shall certify such agreement by signing a document

of the form set forth as Exhibit “A” to this Stipulated Protective Order. Such persons provided

CONFIDENTIAL - FOR ATTORNEY'S EYES ONLY information shall return or destroy all

CONFIDENTIAL - FOR ATTORNEY'S EYES ONLY information to Counsel upon termination

of this litigation. Counsel making disclosure to any person described herein shall retain the original

executed copy of the certificate until final resolution of this litigation.

         5.       Confidential Documents and Information in Depositions.

         (a)      A deponent may during a deposition be shown and examined about documents

designated as CONFIDENTIAL and CONFIDENTIAL - FOR ATTORNEY'S EYES ONLY or

confidential information contained therein only if the deponent is one of the persons or entities



                                                   5
  8:20-cv-00468-BCB-SMB Doc # 39 Filed: 09/01/21 Page 6 of 10 - Page ID # 402


designated in Paragraph 2 or Paragraph 3, as applicable, by agreement of the parties, or in

compliance with the provisions of Paragraph 2 or Paragraph 3, as applicable. Deponents shall not

retain or copy portions of the transcript of their depositions that contain confidential information

not produced by them or the entities they represent. A deponent who is not a party or a

representative of a party shall be furnished a copy of this Order before being examined or asked to

produce documents potentially subject to this Order.

       (b)     Parties (and deponents) may, within 30 days after receiving a deposition transcript,

designate pages of the transcript (and exhibits thereto) as CONFIDENTIAL or CONFIDENTIAL

- FOR ATTORNEY'S EYES ONLY by identifying by page and line the portions deemed

CONFIDENTIAL or CONFIDENTIAL - FOR ATTORNEYS EYES ONLY and asking the court

reporter to designate the relevant portions of the transcript as CONFIDENTIAL or

CONFIDENTIAL - FOR ATTORNEY'S EYES ONLY. Until the expiration of the 30-day period

referenced herein, the entire deposition will be treated as CONFIDENTIAL pursuant to this Order.

If no party or deponent timely designates information or testimony in a deposition as

CONFIDENTIAL or CONFIDENTIAL - FOR ATTORNEY'S EYES ONLY, then none of the

transcript or its exhibits will be treated as material protected by this Order.

       6.      Filing.

       Pursuant to NECivR 5.3(c) and 7.5(a)(i) and this Protective Order, information designated

confidential pursuant to this Protective Order may be filed via ECF using the “restricted document

under E-Government Act” event under the “Other Documents” tab without filing a motion to seal

and without filing a motion to restrict access to the document. However, the party claiming

confidentiality with respect to the information or documents may file a motion to seal the records.

       7.      Inadvertent Disclosure.




                                                   6
  8:20-cv-00468-BCB-SMB Doc # 39 Filed: 09/01/21 Page 7 of 10 - Page ID # 403


       (a)     If a party, through inadvertence, produces any information or documents without

labeling or marking or otherwise designating it as CONFIDENTIAL or CONFIDENTIAL - FOR

ATTORNEY'S EYES ONLY in accordance with the provisions of this Order, the producing party

may give written notice to the receiving party that the document or thing produced is deemed

confidential and should be treated as such in accordance with the provisions of this Order. The

receiving party must treat such documents and things as confidential from the date that such notice

is received. Disclosure, prior to the receipt of such notice, to persons not authorized to receive

confidential information shall not be deemed to be a violation of this Order.

       (b)     If a party, through inadvertence, produces any document or information that it

believes is immune from discovery pursuant to an attorney/client privilege or the work product

privilege, such production shall not be deemed a waiver of any privilege, and the producing party

may give written notice to the receiving party that the document or information produced is

deemed privileged and return of the document or information is requested. Upon receipt of such

written notice, the receiving party shall immediately gather the original and all copies of the

document or information of which the receiving party is aware and shall immediately return the

original and all such copies to the producing party. The return of the document(s) and/or

information to the producing party shall not preclude the receiving party from later moving the

Court to compel production of the returned documents and/or information.




       8.      Use.

       (a)     Persons or entities obtaining access to documents designated as CONFIDENTIAL

or documents designated as CONFIDENTIAL - FOR ATTORNEY'S EYES ONLY and

confidential information contained therein under this Order shall use the information only for



                                                 7
  8:20-cv-00468-BCB-SMB Doc # 39 Filed: 09/01/21 Page 8 of 10 - Page ID # 404


preparation and trial of this litigation (including appeals and retrial), and shall not use such

information for any other purpose, including business, governmental, commercial, administrative,

or judicial proceedings.

        (b)     If another court, administrative agency, tribunal, person, or entity subpoenas or

orders production of information or documents designated as CONFIDENTIAL or

CONFIDENTIAL - FOR ATTORNEY'S EYES ONLY that a party has obtained pursuant to this

Order, that party shall promptly notify the producing party of the subpoena or production order.

Such notice must be provided in sufficient time to give the producing party, if possible, the

opportunity to participate in quashing, modifying, or otherwise responding to any compulsory

process in an appropriate and timely manner. Upon the filing by the producing party of a motion

to quash or for protective order, the subpoenaed party shall withhold production of documents

during the pendency of the motion, unless required by law (or court order) not to withhold

production.

        9.      Non-Termination.

        The provisions of this Order shall survive the termination of this action and continue in full

force and effect until further order of this Court. Within 60 days after final conclusion of all aspects

of this litigation, documents designated as CONFIDENTIAL, documents designated as

CONFIDENTIAL - FOR ATTORNEY'S EYES ONLY, or documents containing confidential

information, and all copies of same, shall be returned upon written request to the party or person

that produced such documents, or, at the option of the producer, destroyed, except that counsel

may retain one copy of all such documents as part of a permanent litigation file that is otherwise

subject to the confidentiality restrictions set forth herein and the foregoing shall not be construed

as creating any obligation to disclose documents protected by the attorney-client privilege or

subject to the attorney work product doctrine.



                                                   8
  8:20-cv-00468-BCB-SMB Doc # 39 Filed: 09/01/21 Page 9 of 10 - Page ID # 405


       10.     Modification.

       Nothing in this Stipulated Protective Order shall prevent any party or other person from

seeking modification of this Stipulated Protective Order or from objecting to discovery that it

believes to be otherwise improper.

       11.     Matters of Public Record.

       This Stipulated Protective Order shall not apply to any document or materials obtained by

counsel which that counsel can demonstrate:

       (a)     were already a matter of public record before its receipt in discovery; or

       (b)     became a matter of public record after discovery without fault, negligence or a

violation of this Stipulated Protective Order.

       IT IS SO ORDERED.

       Dated this 1st day of September, 2021.


                                                 BY THE COURT:


                                                 s/ Susan M. Bazis
                                                 United States Magistrate Judge




                                                    9
 8:20-cv-00468-BCB-SMB Doc # 39 Filed: 09/01/21 Page 10 of 10 - Page ID # 406


                                     EXHIBIT "A"
                              NONDISCLOSURE AGREEMENT

        The undersigned, _________________________________(print or type name of
person) hereby acknowledges that he or she received a copy of the Stipulated Protective Order
entered in the case entitled Cynthia Rogers v. Werner Enterprises, Inc., et al., has read the
Stipulated Protective Order, agrees to be bound by all the provisions thereof, and hereby submits
to the jurisdiction of the United States District Court for the District of Nebraska for the purpose
of enforcement of the terms of the Stipulated Protective Order and the punishment of violations
thereof.




Dated: __________________________

________________________________

[Signature]

________________________________

________________________________

[Address]




                                                10
